PG&E Corporation ® Morgan Stanley Utilities Conference March 11-12, 2010 Exhibit 99 2 2 This presentation contains management’s guidance for PG&E Corporation’s 2010 and 2011 earnings per share from operations, projections of Pacific Gas and Electric Company’s (Utility) capital expenditures, construction work in progress (CWIP), rate base and rate base growth, and projections of PG&E Corporation’s and the Utility’s financing needs. These statements and projections, as well as the underlying assumptions, are forward-looking statements that are based on current expectations which management believes are reasonable. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management's control. Actual results may differ materially. Factors that could cause actual results to differ materially include: • the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels • the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, including the ability of the Utility and its counterparties to post or return collateral; • explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, and similar events that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; • the impact of storms, earthquakes, floods, drought, wildfires, disease and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand, or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas businesses; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative technologies that enable customers to increase their reliance on self- generation, or other reasons; • the occurrence of unplanned outages at the Utility’s two nuclear generating units atDiablo Canyon, the availability of nuclear fuel, the outcome of the Utility’s application to renew the operating licenses for Diablo Canyon, and potential changes in laws or regulations with respect to the storage of spent nuclear fuel, security, safety or other matters associated with the operations at Diablo Canyon; • whether the Utility can maintain the cost savings it has recognized from operating efficiencies it has achieved and identify and successfully implement additional sustainable cost-saving measures; • whether the Utility earns incentive revenues or incurs obligations under incentive ratemaking mechanisms; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • whether the new wholesale electricity markets in Californiawill continue to function effectively and whether the Utility can successfully implement “dynamic pricing” for its electricity customers; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; • the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; • the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and • other factors and risks discussed in PG&E Corporation’s and the Utility’s 2008 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Cautionary Language Regarding Forward-Looking Statements 3 PCG: Key Takeaways We have a solid strategy - customer focus - excellence in operations - strong regulatory relations - environmentally responsible - community oriented We execute on our strategy - a proven management team - delivering consistent solid results for our customers and shareholders 4 2009 Report Card ** Measured by OSHA Recordable Injuries $3.9 B 2.38 cases $33.4 MM Earnings from Operations* Capital Expenditures 15% Reduction in Injuries** Energy Efficiency Incentives On Time, On Budget Execution $3.15 - $3.25 per share $3.6 to $3.7 B 2.76 cases / 200,000 hours $0 to $30 MM SmartMeterTM Gateway Generating Station Nuclear Projects New Gas Fired Facilities (on line in 2010) Our Plan Our Results * Reg G reconciliation to GAAP for 2009 EPS from Operations available in Appendix and at www.pge-corp.com 5 PG&E is sensitive to customer needs - Proposing plan to restructure residential tiers - Making customers aware of options to tiered rates - Managing revenue changes to keep average rates flat in 2011 Customer Environment 6 Electric Rates 7 Source: Edison Electric Institute, Statistical Yearbook, Year 2008 Residential Bills 8 CPUC and Regulation “No matter how one looks at it, California will have to make significant investments in transmission and power plants, be they conventional or renewable, to meet the demands of a growing population and economy.” (President Peevey, June 23, 2009) “We want to actually work with the people of the state of California, and the utilities and the sources of capital, to effect this multi-decade transformation…” (Commissioner Bohn, Feb 4, 2010) “We have a need for critical infrastructure.It is crucial that California continue to invest in critical infrastructure, not only in order to augment our portfolio of preferred resources, but also enhance reliability and help grow the economy” (Commissioner Simon, Dec 17, 2009) 9 Under a new governor, what changes? Impact of Election 10 10 Capital Expenditure Outlook Low Case$4.0B High Case$4.6B Low Case$3.2B High Case$5.3B Low High $3.9B Cap Ex Forecast ($B) Actual Low High 11 CapEx Forecast 2010 Capital Expenditure Forecast ($MM)* * Excludes tax equity investment outside of the Utility 12 CapEx Forecast 2011 Capital Expenditure Forecast ($MM) 13 Rate Base and CWIP 2009 Actual Rate Base Low Case$21.4B High Case$21.3B Rate Base Low Case$24.0B High Case$24.4B Weighted Average Rate Base* and Construction Work in Progress ($B) Low High Low High Construction Work In Progress (CWIP) $21.6B Rate Base + CWIP Low Case$23.7B High Case$23.6B Rate Base Rate Base + CWIP Low Case$25.7B High Case$26.7B *Projected 2010-2011 rate base is not adjusted for the impact of the carrying cost credit that results from the second series of the Energy Recovery Bonds(see Appendix for this impact).Earnings will be reduced by an amount equal to the deferred tax balance associated with the Energy Recovery Bonds regulatory asset, multiplied by the Utility's equity ratio and by its equity return.This rate base offset carrying cost declines to zero when the taxes are fully paid in 2012. Rate Base:$19.8B Rate Base + CWIP: $21.6B 14 Energy Efficiency Incentives Incentive Awards (pre-tax dollars $MM) $33.4 MM $41.5 MM Actual Actual High Low Case$0 MM High Case$20 MM Low Case$0 MM High Case$30 MM High 15 Impact to Cash Flow from Tax Low Case$0 MM High Case$400 MM* Low Case$(10) MM High Case$340 MM * Estimate of 2010 bonus depreciation impact, but amount could vary based on actual capital additions 16 EPS Guidance Actual Low High Low High Earnings per Share from Operations* Earnings per Share from Operations* Actual * Reg G reconciliation to GAAP for 2008 and 2009 EPS from Operations, and 2010-2uidance available in Appendix and at www.pge-corp.com 17 Sustainable, comparable dividend Payout ratio range of 50% - 70% Dividend growth in line with EPS growth Dividend Policy Annualized Dividends per Share 18 Cash Flow and Equity Needs 401k / DRIP forecasted to provide $100 to $200 MM per year (in $MM) ** ** ** The high case scenario reflects bonus depreciation in 2010 of approximately $400MM.If bonus depreciation is not extended, the high case for equity needs in 2010 and 2011 would be $325MM and $1080MM, respectively. 19 GUIDANCE REFLECTS: Capital expenditures consistent with low and high case ranges Utility earns ROE of at least 11.35% Ratemaking capital structure maintained at 52% equity CEE incentives and tax cash flow consistent with high and low case ranges Resolution of FERC generator claims in 2011 results in financing needs partially in 2011 (low case) or entirely in 2012 and beyond (high case) Financial Assumptions: 2010-2011 20 PCG Investment Case Excellent service at reasonable cost Constructive regulatory environment Investment in infrastructure- providing solid, regulated growth Clean generation and world-class energy efficiency programs Stable capital structure and return Reliable, growing dividend ® Appendix 22 •Provides energy to approximately 15 million people •70,000 square-mile service territory •Four main operational units: Electric and gas distribution Electric transmission Natural gas transmission Electric generation Pacific Gas and Electric Company (PG&E) PG&E SERVICE AREA IN CALIFORNIA 23 PG&E Financial Highlights 24 Electric and Gas Distribution (1) Authorized revenues operating costs + (rate of return ´ rate base) Rate base net plant ± adjustments to approximate invested capital Business Scope •Retail electricity and natural gas distribution service (construction, operations and maintenance) •Customer services (call centers, meter reading, billing) •5.1 million electric and 4.3 million gas customer accounts Primary Assets •$12.4 billion of rate base (2009 wtd. avg.) Regulation •California state regulation (CPUC) •Cost of service ratemaking:General Rate Case (1) 25 Midway Los Banos Moss Landing Diablo Canyon Gates Dixon Malin Round Mt Vaca Electric Transmission Business Scope •Wholesale electric transmission services (construction, maintenance) •Operation by CA Independent System Operator Primary Assets •$3.1 billion of rate base (2009 wtd. avg.) Regulation •Federal regulation (FERC) •Cost of service ratemaking: Transmission Owner Rate Case •Revenues vary with system load 26 Natural Gas Transmission Business Scope •Natural gas transportation, storage, parking and lending services •Customers: PG&E natural gas distribution and electric generation businesses, industrial customers, California electric generators Primary Assets •$1.5 billion of rate base (2009 wtd. avg.) Regulation •California state regulation (CPUC) •Incentive ratemaking framework: Gas Transmission & Storage Rate Case •Revenues vary with throughput 27 Electric Procurement & Owned Generation Business Scope •Electricity and ancillary services from owned and controlled resources •Energy procurement program Primary Assets •$2.8 billion of rate base (2009 wtd. avg.) •Diablo Canyon Nuclear Power Plant (2,240 MW) •Gateway Generating Station (530 MW) •Largest privately owned hydro system (3,896 MW) •Funded nuclear plant decommissioning trusts of $2.0 billion Regulation •California state regulation (CPUC) •Cost of service ratemaking for utility-owned generation: General Rate Case •Pass through of power procurement costs 28 Humboldt Generating Station (in construction) Colusa Generating Station (in construction) Conventional Hydroelectric facilities Gateway Generating Station Helms Pumped Storage PG&E Generation in California 29 2009 Customer Profiles - % of Sales Electric Customers Gas Customers (822 Bcf delivered) 30 Existing Resource Mix 2009 Total Sources of Electric Energy 31 RPS Contracts Signed Since 2002 Over 6,000 MW in RPS Contracts 32 Greenhouse Gas Emissions Total 2008 Greenhouse Gas Emissions by Source Category (Total 27.1 million metric tons CO2-e (2)) Benchmarking Greenhouse Gas Emissions for Delivered Electricity (Pounds of CO2 per MWh) U.S. Average (1) California’s Average724 2008 641 2007 636 (1)Source: U.S. Environmental Protection Agency eGRID 2007 Version 1.1 (updated December 2008 and based on 2005 data). (2)PG&E’s emissions rates for delivered electricity were independently verified and registered with the California Climate Action Registry.
